               Case 2:20-cr-00171-JCC Document 40 Filed 10/23/20 Page 1 of 2




1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
7

8    UNITED STATES OF AMERICA,

9                               Plaintiff,                 CASE NO. 20-171-JCC

             v.                                            ORDER DETAINING DEFENDANT
10

11   YI JUN CHEN,

12                              Defendant.

13          The Court conducted a detention hearing under 18 U.S.C. § 3142(f) and finds there are no

14   conditions which the defendant can meet which would reasonably assure the defendant’s

15   appearance as required or the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged with a drug trafficking offense that carries a presumption of

18   detention. The government averred that defendant has for years engaged in drug trafficking

19   activities despite numerous contacts and seizures of drugs and money in 2017, 2018, 2019 and

20   2020. Defendant has no employment and it appears his alleged drug activity is the sole source of

21   income. He has no ties to the district and contends he has a family that lives in Chicago. While

22   he has family there, he appears to spend extended periods of time away from them and engaged

23   in alleged drug trafficking activity. The government also proffered that it appears some of

     defendant’s drug trafficking activities are occurring in Chicago where his family lives.


     ORDER DETAINING DEFENDANT - 1
                Case 2:20-cr-00171-JCC Document 40 Filed 10/23/20 Page 2 of 2




1           It is therefore ORDERED:

2           (1)     Defendant shall be detained pending trial and committed to the custody of the

3    Attorney General for confinement in a correctional facility separate, to the extent practicable,

4    from persons awaiting or serving sentences, or being held in custody pending appeal;

5           (2)     Defendant shall be afforded reasonable opportunity for private consultation with

6    counsel;

7           (3)     On order of a court of the United States or on request of an attorney for the

8    Government, the person in charge of the correctional facility in which Defendant is confined

9    shall deliver the defendant to a United States Marshal for the purpose of an appearance in

10   connection with a court proceeding; and

11          (4)     The Clerk shall provide copies of this order to all counsel, the United States

12   Marshal, and to the United States Probation and Pretrial Services Officer.

13          DATED this 23rd day of October, 2020

14

15                                                                A
                                                           BRIAN A. TSUCHIDA
16                                                         Chief United States Magistrate Judge

17

18

19

20

21

22

23




     ORDER DETAINING DEFENDANT - 2
